Citation Nr: 0105937	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated 50 percent disabling from November 25, 
1996, to January 18, 2000, and 70 percent thereafter.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for hepatitis contracted by the veteran's 
spouse, and by the veteran's son, based on VA's failure to 
inform the veteran during treatment in November 1987 that he 
had hepatitis.



REPRESENTATION

Appellant represented by:	Curtis Murph, Jr., Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1973.  He also served in the Army National Guard.

By a decision entered in April 1997, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
therefor, effective from November 25, 1996.  By that same 
decision, the RO also denied a claim for service connection 
for hepatitis, and a claim for compensation benefits for 
hepatitis pursuant to 38 U.S.C.A. § 1151.  The veteran 
appealed to the Board of Veterans' Appeals (Board).  He 
expressed dissatisfaction with the evaluation assigned for 
PTSD, and with the denial of his claims for service 
connection for hepatitis, and for § 1151 compensation 
benefits.

In September 1998, while the appeal was pending, the RO 
entered a decision increasing the veteran's rating for PTSD 
from 10 to 50 percent, effective from November 25, 1996.  
Thereafter, by a decision entered in January 2000, the RO 
further increased the rating for PTSD to 70 percent, 
effective from January 19, 2000.  The RO also granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective from that same 
date.  The prior denial of the claims for service connection 
for hepatitis and for § 1151 compensation benefits was 
confirmed and continued.

By a decision entered in March 2000, the RO determined the 
veteran to be incompetent.  He executed a general power of 
attorney in favor of his wife, and she assumed prosecution of 
this appeal on his behalf.

In addition to the issues outlined above, the RO has 
adjudicated and developed for appeal the issue of the 
veteran's entitlement to an effective date prior to January 
19, 2000, for the award of a 70 percent evaluation for PTSD.  
Separate adjudication and development of that matter is not 
required under the facts of the present case, however.  This 
is so because the matter of the evaluation(s) to be assigned 
for PTSD was placed in appellate status by a notice of 
disagreement (NOD) expressing dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  Under those circumstances, the Board is already 
required to consider the entire period since the time that 
service connection was granted, and determine whether 
"separate ratings can be assigned for separate periods of 
time based on facts found . . . ."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, because the matter 
of the veteran's entitlement to an earlier effective date for 
the 70 percent rating for PTSD is subsumed by the Board's 
consideration of "staged ratings," and because no question 
of an earlier effective date for the award of service 
connection has been developed for the Board's review, the 
effective date question has not been considered as a separate 
issue on appeal.

The Board has held two hearings in connection with the 
present appeal.  The first such hearing, held in August 1999, 
was conducted by one member of the Board, and the second 
hearing, held in September 2000, was conducted by another.  
Because the law requires that each member who conducts a 
hearing on appeal participate in the Board's final 
determination, see 38 U.S.C.A. § 7107(c) (West Supp. 2000) 
and 38 C.F.R. § 20.707 (2000), this appeal is being 
considered by an expanded panel of the Board.

(The matter of the evaluation(s) to be assigned for PTSD, and 
the claim for service connection for hepatitis, are addressed 
in the REMAND below.)


FINDINGS OF FACT
 
1.  The veteran maintains that VA failed to properly inform 
him during treatment in November 1987 that he had hepatitis.  
He says that, because he was unaware that he had the disease, 
he did not take any action to prevent its transmission to his 
wife and son.  He says that his wife and son now have 
hepatitis, and he seeks compensation on their behalf under 
38 U.S.C.A. § 1151 for injuries they sustained as a result of 
VA's failure to act.

2.  Under the version of § 1151 in effect at the time the 
veteran filed his claim in March 1997, compensation benefits 
were payable only for injuries suffered by a veteran as a 
result of VA hospitalization, medical, or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31, title 38, United States Code, awarded under any 
of the laws administered by the Secretary, or as a result of 
having submitted to an examination under any such law; no 
provision was made for the payment of compensation benefits 
for injuries sustained by third parties, such as a veteran's 
wife or son.



CONCLUSION OF LAW

The claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for hepatitis contracted by the veteran's spouse, and 
by the veteran's son, based on VA's failure to inform the 
veteran during treatment in November 1987 that he had 
hepatitis, lacks legal merit.  38 U.S.C.A. § 1151 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.358, 3.800 
(2000); VAOPGCPREC 40-97 (1997); VAOPGCPREC 16-92 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that VA failed to properly inform him 
during treatment in November 1987 that he had hepatitis.  He 
says that, because he was unaware that he had the disease, he 
did not take any action to prevent its transmission to his 
wife and son.  He says that his wife and son now have 
hepatitis, and he seeks compensation on their behalf for 
injury sustained as a result of VA's failure to act.

Section 1151 of title 38, United States Code, was amended 
during the pendency of the present appeal.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (1997).  The version of  § 1151 in effect 
when the veteran filed his claim in March 1997 provided, in 
pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under any 
of the laws administered by the Secretary, or 
as a result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to . . . 
such veteran, disability . . . compensation 
. . . shall be awarded in the same manner as 
if such disability [or] aggravation . . . 
were service-connected.

38 U.S.C.A. § 1151 (West 1991) (emphases added).  See 
38 C.F.R. §§ 3.358(a), 3.800(a) (2000) (to the same effect).

In the present case, the Board finds that the claim for 
compensation benefits under § 1151 lacks legal merit.  This 
is so because, under the version of § 1151 in effect at the 
time that the veteran filed his claim, benefits were payable 
only for injuries suffered by a veteran as the result of VA 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31, title 38, United States Code, awarded under any 
of the laws administered by the Secretary, or as a result of 
having submitted to an examination under any such law.  No 
provision was made for the payment of compensation benefits 
for injuries sustained by third parties, such as a veteran's 
wife or son.  Consequently, because there is no authority in 
the law for payment of the benefits the veteran seeks, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding at this time to a final 
adjudication of the veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151.  This is so because, as noted 
above, there is no authority in law for the benefit he seeks.  
Adjudication of the § 1151 claim without referral to the RO 
for initial consideration under the new law consequently 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

The claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
hepatitis contracted by the veteran's spouse, and by the 
veteran's son, based on VA's failure to inform the veteran 
during treatment in November 1987 that he had hepatitis, is 
denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the matter of the evaluation(s) to be 
assigned for PTSD, and the claim for service connection for 
hepatitis, in the context of the new law.  Nor have the 
appellant, the veteran, or the veteran's attorney had an 
opportunity to prosecute those claims in that context.  
Moreover, in contrast with the aforementioned § 1151 claim, 
it appears that additional evidence needs to be obtained on 
these issues.  Consequently, the Board will remand these 
issues to the RO.

On remand, the RO should undertake efforts to ensure that all 
of the veteran's available service health records have been 
obtained from the service department, to include any and all 
clinical records and reports of hospitalization.  This needs 
to be done because, although the veteran served on active 
duty for more than eight years, and claims that he was 
hospitalized in service on at least two occasions in 1968 
and/or 1969, the file presently contains very little in the 
way of clinical records from his period of active service, 
and is completely devoid of any records of in-service 
hospitalization.  Consequently, and because this appeal 
involves, among other things, a claim for direct service 
connection, additional efforts need to be made to ensure that 
all of his available service health records have been 
obtained and associated with the file.

The RO should also undertake efforts to obtain copies of any 
and all relevant records of private medical treatment that 
are not already in the file, and to obtain copies of any 
relevant records reflecting VA treatment the veteran may have 
received since the time that such records were last procured.  
With regard to the former, the RO's efforts should include 
making reasonable efforts to obtain records from Black 
Mountain Rehabilitation and Broughton State Hospital, 
referred to in the report of an April 1984 VA hospital 
summary; from the Georgia State Hospital in December 1986, 
referred to in a February 1987 claim for VA benefits filed by 
the veteran; from Webber Bryan Hospital and the 
Richland/Lexington Detox Center, both in Columbia, South 
Carolina, referred to in a June 1987 statement from the 
veteran; from Richland Memorial Hospital, showing the results 
of blood tests for hepatitis conducted in 1988, referred to 
during a September 1992 hearing at the RO; from Rutherfordton 
Hospital in 1978, referred to in an August 1984 VA hospital 
summary; from a private physician in Lexington through July 
1995, referred to in the report of a July 1995 VA 
examination; from the Lexington County Sheriff's Department, 
referred to in a February 1992 document prepared by the 
veteran's Social Security lawyers; and from Charter Rivers 
Hospital through January 1997, referred to in the report of a 
January 1997 VA examination.

The RO should further undertake to have the veteran scheduled 
for a VA psychiatric examination and a VA examination for 
hepatitis.  The psychiatric examination is needed for 
purposes of assessing the extent to which the veteran's 
psychiatric impairment can be attributed to PTSD, as compared 
to disorders unrelated to PTSD, such as primary drug or 
alcohol abuse.  See, e.g., Allen v. Principi, No. 99-7199 
(Fed. Cir. Feb. 2, 2001) (although VA compensation may not be 
paid for primary alcohol abuse disabilities, or secondary 
disabilities (such as cirrhosis) arising from primary alcohol 
abuse, compensation may be paid for alcohol abuse that is 
secondary to, or a symptom of, a service-connected 
disability).   The examination for hepatitis is also needed 
so that an opinion can be obtained as to the medical 
likelihood that he has hepatitis that can be attributed to 
service or an already service-connected disability.  
38 C.F.R. §§ 3.326, 3.327, 4.2, 19.9 (2000).

The RO should, in addition, issue a SOC or SSOC on the matter 
of the veteran's entitlement to an earlier effective date for 
the award of TDIU.  The record shows that the RO, by a 
decision entered in March 2000, granted TDIU, effective from 
January 19, 2000.  See Introduction, supra.  The record 
further shows that the appellant, in April 2000, submitted a 
statement that can reasonably be construed as a NOD as to the 
effective date of that award.  However, no SOC or SSOC as to 
that matter was thereafter issued.  In situations such as 
this, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that the Board should 
remand the matter to the RO for the issuance of a SOC/SSOC.  
See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

For the reasons stated, these matters are REMANDED to the RO 
for the following actions:

1.  The RO must review the claims 
folders and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA treatment the 
veteran may have received since the time 
that such records were last procured.  
Development should also include making 
reasonable efforts to obtain additional 
records of treatment from Black Mountain 
Rehabilitation, Broughton State 
Hospital, Georgia State Hospital, Webber 
Bryan Hospital, Richland/Lexington Detox 
Center, Richland Memorial Hospital, 
Rutherfordton Hospital, the veteran's 
private physician in Lexington, the 
Lexington County Sheriff's Department, 
and Charter Rivers Hospital, as outlined 
above.

2.  As part of the development 
undertaken to comply with the new law, 
the appellant and the veteran's attorney 
should be notified that it would be 
helpful for them to obtain and submit to 
the RO written statements from any 
physicians or other health care 
providers who have expressed an opinion 
that the veteran has hepatitis that can 
in some way be attributed to service or 
an already service-connected disability, 
or that his problems with drug and 
alcohol abuse are attributable to PTSD.  
They should also be informed that it 
would be helpful for them to obtain and 
submit to the RO copies of any published 
medical authorities, such as treatises, 
journal articles, etc., that they have 
located which would tend to demonstrate 
the aforementioned relationships, and 
that it would be helpful to submit 
written statements from any individuals 
who personally observed the veteran's 
exposure to blood products or unsanitary 
conditions during service.  They should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folders.

3.  The RO should also contact the 
service department and ask it to provide 
the RO with copies of any and all 
service health records pertaining to the 
veteran, including any clinical records 
and reports of in-service 
hospitalization, still in the service 
department's possession.  The service 
department's response, and any 
additional evidence received, should be 
associated with the veteran's claims 
folders.

4.  After the above development has been 
completed, the RO should arrange to have 
the veteran undergo a psychiatric 
examination.  The examiner should review 
the claims folder.  The examiner should 
specifically indicate whether the 
veteran's PTSD is severe enough to 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe (relating 
to one's own name, one's own occupation, 
or the names of close relatives); and 
whether the condition is manifested by 
depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, disturbances 
of motivation or mood, suicidal 
ideation, obsessional rituals that 
interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide a Global Assessment of 
Functioning (GAF) score and an 
explanation of the score's meaning in 
the context of applicable rating 
criteria.  If mental disorders other 
than PTSD are identified (such as drug 
or alcohol dependence), the examiner 
should offer an opinion as to the 
medical likelihood that such other 
disorders can be attributed to, or are a 
symptom of, PTSD.  If the veteran has 
mental disorders which are likely 
unrelated to PTSD (such as primary drug 
or alcohol dependence), the examiner 
should, to the extent feasible, describe 
the level of disability due to PTSD-
related disability alone.  If the 
examiner cannot feasibly make a 
distinction between symptoms due to 
service-connected disability and 
symptoms due to non-service-connected 
disability, that fact should be noted in 
the report of the examination.

5.  The RO should also arrange to have 
the veteran undergo an examination for 
hepatitis.  The examiner should review 
the claims folder, examine the veteran, 
and offer an opinion as to the medical 
likelihood that the veteran has 
hepatitis that was incurred in service.  
If it is the examiner's conclusion that 
the veteran has hepatitis, but that it 
is unlikely that the disease was 
incurred in service, the examiner should 
offer an opinion as to the medical 
likelihood that the hepatitis was caused 
by, or has been permanently or 
chronically worsened by, the veteran's 
abuse of drugs and/or alcohol.  A 
complete rationale for all opinions 
should be provided.

6.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

7.  The RO should thereafter take 
adjudicatory action on the matter of the 
evaluation(s) to be assigned for PTSD, 
and the claim for service connection for 
hepatitis.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

8.  The RO should re-examine the claim 
for an effective date prior to January 
19, 2000, for the award of TDIU.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC or SSOC addressing the claim in 
accordance with 38 C.F.R. §§ 19.29 and 
19.31, unless the claim is resolved by 
granting the benefit sought or the NOD 
is withdrawn.  The claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

After the appellant and the veteran's attorney have been 
given an opportunity to respond to the relevant SOC and/or 
SSOC, the claims folders should be returned to this Board for 
further appellate review.  No action is required by the 
appellant or the veteran's attorney until they receive 
further notice, but they may furnish additional evidence and 
argument on the remanded claims while the claims are in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MARK F. HALSEY              	ALAN S. PEEVY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



